Citation Nr: 9928119	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  97-23 089A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for prurigo and 
keratoderma (claimed as skin knots and foot fungus), 
including as due to herbicide exposure. 

2.  Entitlement to service connection for hearing loss. 

3.  Entitlement to service connection for an eye condition, 
including defective vision. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to June 
1970.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in May 1997 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio. 

The issue of entitlement to service connection for hearing 
loss is addressed in the REMAND section of this decision. 


FINDINGS OF FACT

1.  Prurigo and keratoderma are not presumptive disorders 
associated with exposure to herbicide. 

2.  There is no competent medical evidence of record to 
demonstrate a nexus between the veteran's current prurigo and 
keratoderma and his service, including skin infections during 
service, including claimed exposure to Agent Orange during 
service

3.  Refractive error of the eyes is not a disease or injury 
for purposes of VA disability compensation.

4.  There is no competent medical evidence of a nexus between 
the veteran's current eye disorders and service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
prurigo and keratoderma (claimed as skin knots and foot 
fungus), including as due to herbicide exposure, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1998).

2.  Refractive error of the eyes is not a disability within 
the meaning of applicable regulations providing for payment 
of VA disability compensation benefits.  38 C.F.R. §§ 3.303, 
4.9 (1998).

3.  The claim of entitlement to service connection for an eye 
condition, including defective vision, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1998).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998). 

Before the Board may address the merits of a veteran's claim, 
however, it must first be established that the claim is well 
grounded.  In order for a service connection claim to be well 
grounded, there must be competent evidence:  i) of current 
disability (a medical diagnosis); ii) of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and; iii) of a nexus between the in-service injury 
or disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Epps v. Gober, 
126 F.3d 1464, 1468 (1997).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has indicated that, alternatively, a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b) (1998).  The Court held that the 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such a 
condition.  Savage v. Gober, 10 Vet. App. 488 (1997).   That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded on the basis of 
38 C.F.R. § 3.303(b) "if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Id at 498.

I. Service Connection: Skin Condition

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era and has one of the diseases listed in 
38 C.F.R. § 3.309(e) (1998) shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
U.S.C.A. § 3.307(a)(6)(iii) (1998).  In such circumstances, 
service connection may be granted on a presumptive basis for 
the diseases listed in 38 C.F.R. § 3.309(e) (1998).  See 38 
C.F.R. § 3.307(a)(6)(ii) (1998).

In December 1996, the veteran filed a claim for service 
connection for skin knots and foot fungus.  He contends that 
these are related to exposure to Agent Orange in service. 

The veteran's service medical records indicate that during 
service the veteran was treated for skin infections: in 
September 1969 for chronic pustules over his arms; in 
December 1969 for a rash on the crotch; in January 1970 for 
itching between the toes, diagnosed as athlete's foot, and a 
small abscess of the neck; in May 1970 for infection of the 
right side of the face and ankle; and in June 1970 for scaly 
folliculitis on erythematous base on the flank and abdomen.  
The May 1970 service separation examination report is 
negative for skin symptomatology.  

Post-service medical records include VA outpatient treatment 
records which reflect November 1996 diagnoses of probable 
lipoma, prurigo, keratoderma, and tinea pedis.  A March 1997 
VA examination report reflects that the veteran reported a 
history of exposure to Agent Orange during service.  He was 
found to have multiple small erythematous and excoriated 
areas sparsely distributed mainly over the arms, with a few 
on the abdomen and legs, and multiple white healed scars of 
possible previous skin lesions over the upper back.  November 
1996 diagnoses of prurigo and keratoderma were confirmed. 

After a review of the evidence, the Board finds that there is 
simply no competent medical evidence of record to demonstrate 
a nexus between the veteran's current skin disorders and 
service, including to claimed exposure to Agent Orange in 
service.  See 38 U.S.C.A. § 5107(a).  With regard to service 
connection on a presumptive base, prurigo and keratoderma are 
not presumptive diseases listed in 38 C.F.R. § 3.309(e) for 
which service connection may be granted on that basis.  38 
C.F.R. §§ 3.307, 3.309.

The Board has considered the veteran's personal hearing 
testimony, presented at hearings before the RO and the Board, 
regarding skin symptoms he experienced in service, soon after 
service, and during the post-service period.  The Board notes 
the veteran's belief that his current symptomatology of the 
skin is etiologically related to exposure to Agent Orange 
during service.  However, while a lay person such as the 
veteran is competent to describe symptoms he experienced at 
any time, he is not competent to offer evidence which 
requires medical knowledge, such as a determination of 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Even 
assuming the veteran's credibility regarding post-service 
symptomatology of skin symptomatology (for the purpose of 
determining whether he has submitted a well-grounded claim), 
there is no medical opinion of record which relates his 
currently diagnosed disorders to his reported continuous 
post-service symptomatology.  See Savage, 10 Vet. App. at 
498.  A layperson is generally not capable of opining on 
matters requiring medical knowledge, such as the condition 
causing specific symptoms.  Stadin v. Brown, 8 Vet. App. 280, 
284 (1995).  Unsupported by medical evidence, a claimant's 
personal belief, however sincere, cannot form the basis of a 
well-grounded claim.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  For these reasons, the Board must find that the 
veteran's claim for service connection for prurigo and 
keratoderma (claimed as skin knots and foot fungus), 
including as due to herbicide exposure, is not well grounded.  
38 U.S.C.A. § 5107(a). 

II. Service Connection: Eye Disorders

The veteran contends that his "nerves" cause his eyes to 
bother him. 

Service medical records reflect that the veteran was seen in 
March 1970 for blurred vision and dizziness with mild 
headaches.  Visual fields were full with no retinopathy, and 
the impression was mild idiopathic myoclonus with no evidence 
of ocular disease.  A service separation examination in May 
1970 indicated the veteran's eyes were normal. 

Post-service medical records reflect that in 1996 and 
thereafter the veteran has been diagnosed with: refraction 
disorder; subconjunctival hemorrhage; dry eye syndrome; 
blepharitis or blepharoconjunctivitis; and Herpes simplex 
keratitis in the right eye.  

At a VA compensation examination in March 1997, the veteran 
reported multiple injuries to the body of the eye, mostly the 
left eye, including having a piece of metal drilled out of 
the left eye in June 1991 and herpes simplex keratitis in the 
left eye in July 1996.  The veteran complained of trouble 
focusing with near vision.  Examination revealed no diplopia 
and no visual field deficit.  The resulting diagnoses were: 
superficial corneal scars on the right with no interference 
with vision; corneal scars on the left, anterior stromal in 
the visual axis, which interfered mildly with vision; and 
presbyopia in both eyes within normal limits for the 
veteran's age. 

After a review of the record, the Board finds that there is 
no competent medical evidence of record suggesting a nexus 
between the veteran's currently diagnosed disorders of the 
eye and his service, including mild idiopathic myoclonus in 
March 1970 in service.  Moreover, the veteran's refractive 
error of the eyes (or loss of visual acuity) is not a 
disability within the meaning of applicable regulations 
providing for payment of VA disability compensation benefits.  
38 C.F.R. §§ 3.303, 4.9.  For the reasons indicated, the 
Board must find that the veteran's claim of entitlement to 
service connection for an eye condition, including defective 
vision, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for prurigo and keratoderma (claimed as 
skin knots and foot fungus), including as due to herbicide 
exposure, is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for an eye condition, including defective 
vision, is denied.


REMAND

A VA audiological evaluation report dated March 3, 1997, 
which recorded the veteran's history, complaints, and 
audiological testing results, indicated that a copy of the 
report was being faxed to the Columbus VA Outpatient Clinic 
to be available by an ear, nose, throat (ENT) physician who 
would conduct an Audio-Ear Disease examination.  The Audio-
Ear Disease examination report of record, dated April 4, 
1997, reflects that the veteran was examined on March 19, 
1997, and that the examination results had been mailed to the 
RO on March 31, 1997.  These results are not of record.   For 
this reason, a REMAND is required to obtain existing VA 
records in possession of VA.  See Bell v. Derwinski, 
2 Vet.App. 611 (1992) (per curiam).  

Accordingly, the issue of entitlement to service connection 
for hearing loss is hereby REMANDED to the RO for the 
following action:

The RO should obtain a copy of the VA 
Audio-Ear Disease report of examination 
conducted on March 19, 1997 and associate 
it with the claims file.  The RO should 
then furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case and 
afford an opportunity to respond before 
returning the case to the Board.

The purpose of this remand is to ensure an adequate record 
for eventual appellate review and afford the veteran 
procedural due process.  The Board intimates no opinions as 
to the eventual determinations to be made in this case.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

